BULLOCK, J.,
Plaintiff, a corporation of undisclosed origin, has sued defendant, a Pennsylvania resident, claiming moneys due and payable. Defendant has filed preliminary objections on the grounds that plaintiff is a foreign corporation which does not have a certificate of authority to conduct business in Pennsylvania. Despite the fact that the preliminary objections aver facts, there is no affidavit attached in accordance with Pa. R.C.P. 1024.
Determination whether plaintiff is presently eligible to sue in Pennsylvania requires determination whether (a) plaintiff has been doing business in Pennsylvania, (b) whether plaintiff is engaged in interstate commerce and, (c) whether the *256specific transaction which is the subject of this suit itself may be characterized as doing business in Pennsylvania, interstate commerce, or both. Once the factual situation has been determined, there remains a legal question as to the proper interpretation of the Act of May 5, 1933, P.L. 364, secs. 1001 and 1014, as amended, 15 P. S. §§2001 and 2014.
Although the complaint herein states no jurisdictional facts, the exhibits to the complaint already suggest the possibility of interstate commerce. Under the circumstances, we believe the most appropriate method of resolving the issue raised by the preliminary objections would be the taking of depositions by plaintiff to establish the factual basis upon which his right to sue exists. Defendant should, of course, be permitted to take counter-depositions. Consequently, we enter the following
ORDER
And now, October 20, 1977, plaintiff is directed to take depositions within 30 days hereof for the purpose of establishing the factual basis upon which it maintains the right to sue. Defendant shall have the right to take counter-depositions within 20 days from the date of plaintiff’s depositions. The time for the taking of depositions may be extended by written agreement of counsel. Upon transcription of depositions, which shall be no more than ten days after taking, said depositions or counter-depositions shall be immediately filed with this court. An argument on this matter shall be held on December 9, 1977, at 9:00 a.m. in room 604 City Hall, Philadelphia, Pa.